989 F.2d 505
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Daniel K. SCHIEFFLER, Appellee,v.McCRORY, BANK OF, Appellant.
No. 92-3265.
United States Court of Appeals,Eighth Circuit.
Submitted:  March 5, 1993.Filed:  March 12, 1993.

Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
The Bank of McCrory appeals the district court's1 denial of its motion to withdraw the reference to the bankruptcy court.  Although neither party raises the issue, we are obligated to determine jurisdiction sua sponte.   In re Gaines, 932 F.2d 729, 731 (8th Cir. 1991).  Because we conclude that the district court's order is not final for purposes of appellate jurisdiction,  see In re Chateaugay Corp., 826 F.2d 1177, 1179 (2d Cir. 1987), we dismiss sua sponte.


2
Accordingly, we dismiss the appeal for lack of jurisdiction.



1
 The Honorable Henry Woods, United States District Judge for the Eastern District of Arkansas